                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

VIRGIL KELLY,                                     CIVIL ACTION NO. 5:17-cv-437-KKC
        Petitioner,

V.                                                             JUDGMENT


AARON SMITH,
        Warden.



                                          *** *** ***

        In accordance with the Opinion and Order entered contemporaneously with this

Judgment, the Court HEREBY ORDERS AND ADJUDGES that:

     1. Kelly’s petition for a writ of habeas corpus (DE 1) is DISMISSED WITH

        PREJUDICE and judgment is entered in favor of defendant;

     2. A certificate of appealability SHALL NOT BE ISSUED because Kelly has failed to

        make a substantial showing of the denial of a constitutional right;

     3. This judgment is FINAL; and

     4. This matter is STRICKEN from the Court’s active docket.



        Dated May 21, 2019.
